Citation Nr: 0301121	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
during the period from June 15, 1991 forward.

2.  Entitlement to an effective date prior to October 28, 
1999 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The PTSD Claim

The veteran served on active duty from September 1989 to 
June 1991. 

The veteran initially filed a claim of entitlement to 
service connection for a psychiatric disability, claimed 
as a "nervous disorder", in May 1992.  The claim was 
denied, and the veteran duly appealed to the Board of 
Veterans' Appeals (the Board).  

In February 1997, the issue of entitlement to service 
connection for PTSD was remanded by the Board to the 
Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (the RO) for additional development.  A May 
1999 rating decision granted entitlement to service 
connection for PTSD and assigned a 50 percent evaluation 
effective June 15, 1991, the day following the veteran's  
discharge from service.  The veteran timely appealed the 
50 percent evaluation.  A May 2000 RO rating decision 
granted an evaluation of 70 percent for PTSD, effective 
October 28, 1999.  A May 2001 rating decision granted a 
100 percent evaluation for PTSD, effective August 31, 
2000.   

In July 2000, the veteran filed a notice of disagreement 
(NOD) as to the assigned effective date, in essence 
seeking a higher disability rating since he was separated 
from service in 1991.  The RO has characterized the issue 
on appeal as entitlement to an effective date earlier than 
October 28, 1999 for the assignment of a 70 percent 
disability rating for PTSD.  

Based on the above procedural history, it is clear that 
the veteran's claim is an original claim that was placed 
in appellate status by a NOD expressing disagreement with 
an initial rating award.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (the Court) discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.

Consequently, the Board considers the issue on appeal to 
be one involving the assignment of staged ratings for PTSD 
from June 15, 1991 forward pursuant to Fenderson.  The 
Board has the authority to adjudicate such matters, and 
indeed is obligated to do so.  Id.   Thus, the veteran's 
July 2000 NOD and the RO's January 2002 supplemental 
statement of the case and April 2002 certification of 
appeal (VA Form 8) which are in terms of entitlement to an 
earlier effective date for an increased disability rating, 
are without effect, and the Board will adjudicate the 
issue as stated on the first page of the decision.   See 
38 C.F.R. § 19.35 (2002) [ a VA Form 8 is issued by the RO 
for administrative purposes only and does not confer or 
deprive the Board of jurisdiction of an issue].      

The TDIU claim

In July 1999, the veteran filed a claim of entitlement to 
TDIU.  An October 1999 rating decision denied the 
veteran's claim for TDIU.  The May 2000 RO rating decision 
granted entitlement to TDIU effective October 28, 1999.  

The veteran's July 2000 NOD included the issue of 
entitlement to an earlier effective date for TDIU.  He 
contended that he had not had substantially gainful 
employment since he left military service.     

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a Statement of the Case as to the issue 
of entitlement to an effective date prior to October 28, 
1999 for TDIU.  Under the jurisprudence of the Court, the 
Board is obligated to remand the issue.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  Consequently, the matter 
will be addressed in the REMAND portion of this decision.

The Board observes in passing that it does not believe 
that the two issues are involved here, namely the 
assignment of staged ratings pursuant to Fenderson and the 
matter of the veteran's entitlement to an earlier 
effective date for TDIU,  inextricably intertwined and 
therefore must be adjudicated together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims 
related to each other should not be subject to piecemeal 
decision-making or appellate litigation].  The dates of 
assignment of staged ratings with respect to the veteran's 
disability rating for PTSD is not dependent upon the 
effective date of TDIU.  The Board will accordingly 
adjudicate the increased rating issue and remand the issue 
of entitlement to an earlier effective date for TDIU.  


FINDINGS OF FACT

1.  Evidence beginning December 2, 1997 shows that the 
veteran's PTSD symptomatology caused severe social and 
industrial impairment.

2.  Evidence beginning February 28, 1998 shows that the 
veteran was demonstrably unable to obtain or retain 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for 
PTSD were met, effective December 2, 1997.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1996); Fenderson v. West, 12 Vet. App. 119 
(1999).

2.  The criteria for a 100 percent disability rating for 
PTSD were met, effective February 28, 1998.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1996); Fenderson v. West, 12 Vet. App. 119 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased initial 
evaluation for his service-connected PTSD beginning June 
15, 1991.

In the interest of clarity, the Board will initially 
discuss whether this matter has been properly developed 
for appellate purposes.  The Board will then address the 
issue on appeal.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2001)].  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  



Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issue 
addressed in this decision.  Specifically, in January 
2001, the RO sent the veteran a letter, with a copy to his 
representative, which discussed the requirements of the 
VCAA, including the responsibilities of the VA and the 
veteran with respect to obtaining evidence.  The veteran 
was informed that he was to provide the RO with the names, 
addresses, and approximate dates of treatment for all 
health care providers who may possess additional records 
relevant to the claim currently on appeal.  The veteran 
indicated in a statement dated in February 2001 that he 
did not have any additional evidence to submit.  

The veteran was also provided with the appropriate law and 
regulations and informed of the kinds of evidence which 
would support his increased rating claim in a June 2000 
Supplemental Statement of the Case.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 38 C.F.R. 
§ 3.159 (2002).  
The veteran's service medical records are on file.  There 
are several recent VA and private psychiatric examination 
reports on file.  These will be reviewed below.   

The Board concludes that all available evidence which is 
pertinent to this claim has been obtained.  The veteran 
has been given ample opportunity to present evidence and 
argument in support of his claim.  According to 
information on file dated in January 2000, a personal 
hearing was scheduled for the veteran at the RO in 
February 2000 but was canceled.  In a February 2002 
substantive appeal (VA Form 9), the veteran indicated that 
he did not desire a hearing before a member of the Board.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the issue on appeal has been consistent 
with the provisions of the law.  Accordingly, the Board 
will proceed to a decision on the merits on the issue on 
appeal.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).

When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002). 

Initially assigned ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a claimant to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.

Extraschedular ratings

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
3.321(b)(1) (2002).

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell 
stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) which found that when an extraschedular 
grant may be in order, that issue must be referred to 
those "officials who possess the delegated authority to 
assign such a rating in the first instance," pursuant to 
38 C.F.R. 3.321.  

The Board notes that in the June 2000 Supplemental 
Statement of the Case, the RO addressed the issue of 
whether an extraschedular evaluation is warranted for the 
veteran's service-connected PTSD.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) in connection with its analysis below.

Specific schedular criteria for rating PTSD

Effective November 7, 1996, VA's Rating Schedule, 38 
C.F.R. Part 4, was amended with regard to rating mental 
disorders, including PTSD.  See 61 Fed. Reg. 52695 (Oct. 
8, 1996) [codified at 38 C.F.R. § 4.130].  Before November 
7, 1996, the VA Rating Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

70% Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.

50% Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.

30% Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.
10% Less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.

0% There are neurotic symptoms which may somewhat 
adversely affect relationships with others but which do 
not cause impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

With regard to the former criteria for a 100 percent 
disability rating, the Court has held that each of these 
three bases constitutes an independent basis for granting 
a 100 percent schedular rating.  Thus, if the impairment 
resulting from PTSD meets any one of the three independent 
criteria required for a 100 percent rating, a 100 percent 
rating shall be awarded.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

70% Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.
50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting 
names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Because the veteran's initial and ongoing claim was filed 
in 1992, before the regulatory change occurred, he is 
entitled to application of the version most favorable to 
him.  See, in general, Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); see also VAOPGCPREC 3-2000 (2000) 
[opinion of VA General Counsel that the decision in Karnas 
is to be implemented by first determining whether the 
revised version is more favorable to the veteran].  In so 
doing, it may be necessary for the Board to apply both the 
former and current versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of that change, and that the Board must apply only 
the earlier version of the regulation for the period prior 
to the effective date of the change.].

GAF

Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 
to 70 is defined as some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful 
interpersonal relationships.

Factual Background

The veteran's service medical records reveal that he 
complained of a depressed mood and suicidal ideation in 
October 1989.  He was hospitalized for two days in January 
1991 with suicidal ideation; it was concluded after 
evaluation that he had a personality disorder.  On his 
June 1991 discharge medical history report, the veteran 
noted that he currently had or previously had had 
depression or excessive worry and nervous trouble.

On VA examination in July 1992, the veteran was described 
as clean and neatly dressed with equitable mood and 
appropriate affect.  He complained of frequent depression.  
He lived with his mother and had many friends with whom he 
socialized.  He had trouble sleeping.  He denied 
hallucinations and delusions.  He had ideas of reference 
and frequent suicidal ideation.  He was fully oriented, 
and his speech was coherent and relevant with some 
tangentiality.  The diagnosis was personality disorder, 
passive aggressive.

According to an April 1993 intake evaluation from an 
Anxiety Treatment Center, the veteran complained of 
symptoms of panic, sleeplessness, nightmares related to 
service, and anxiety.  The diagnoses were PTSD; alcohol 
abuse, in remission for three years; rule out passive 
aggressive personality disorder and malingering.  Current 
GAF and the highest GAF over the previous year were both 
60.  

VA outpatient treatment records from August 1993 to March 
1996 show PTSD symptomatology.

A Vet Center report dated in March 1996 reveals that the 
veteran had received counseling beginning in April 1995.

The veteran complained on VA psychiatric examination in 
June 1996 of insomnia, panic attacks which he described as 
having constant anxiety, and nightmares; he said that he 
had had less frequent insomnia and nightmares since he 
began taking Sertraline.  On mental status examination, 
the veteran was described as well dressed with no overt 
signs of anxiety other than occasional picking at his 
fingers.  His mood was euthymic, and his affect was 
considered appropriate.  His speech, thought content, 
insight, and judgment appeared normal.  There was no 
memory deficit, and no evidence of suicidal or homicidal 
ideation.  The diagnoses were panic disorder, PTSD, and 
mixed personality disorder.  GAF was 70 currently and at 
its highest over the past year.  It was the examiner's 
opinion that symptoms of PTSD were present by history but 
were not found during the interview.  

The veteran complained on VA psychiatric examination in 
June 1997 of service-related anxiety-type dreams nightly, 
of constant anxiety, and of daily panic attacks involving 
palpitations and a tight feeling in his throat.  On mental 
status evaluation, the veteran was considered neatly 
groomed.  Although the veteran complained of anxiety, the 
examiner felt that the veteran did not appear to be 
anxious.  He did not have any memory problem, and his 
sensorium was clear.  An anxiety disorder and a 
personality disorder were diagnosed.  Current and highest 
GAF in the past year were 60.  It was noted that the 
veteran's description of his anxiety attacks were not 
consistent with a panic disorder, but rather had elements 
of social phobia and agoraphobia.

It was noted on VA psychiatric examination on December 2, 
1997 that the veteran had worked a number of jobs since 
service discharge and had been unemployed since spring.  
He was receiving outpatient treatment and taking 
Sertraline and sleeping pills.  He complained of service-
related nightmares on an almost nightly basis, of 
insomnia, of nervousness, of a dislike of crowds, and of 
service-related flashbacks.  It was noted on mental status 
examination that part of the evaluation consisted of the 
veteran either not responding to a question, or taking 
deep breaths, or just staring.  He continuously wrung his 
hands and had very poor eye contact.  He became emotional 
at one time and got teary-eyed.  He was considered cleanly 
attired.  His affect was blunted, and he complained of 
being depressed and having thoughts of suicide daily.  He 
was fully oriented with no memory problem.  His judgment 
was considered fair.  The diagnoses were PTSD and 
avoidant, self-defeating personality traits.  GAF was 50 
for the current and past year.

According to a February 24, 1998 psychological report from 
T.R., Ed. D., the veteran was fully oriented and in 
contact with reality; there was no evidence of 
hallucinations or delusions, and he did not appear 
homicidal or suicidal.  His judgment and insight were 
considered fair, and his memory appeared to be intact.  
Test results were considered consistent with the behavior 
pattern of an avoidant, self-defeating personality; it was 
also noted that the results suggested an extremely 
depressed person.  It was concluded that the veteran had 
serious problems related to alcohol, weight, employment, 
anxiety/depression, sleep, coping with recall, and 
flashbacks.  His impulse control mechanism was considered 
stressed to the breaking point, possibly resulting in 
personal disaster with potential harm to self or others.  
The diagnoses were PTSD, with depressive features; and 
avoidant, self-defeating personality traits.  GAF was 44.

VA treatment records from June 1998 to March 1999 reveal 
problems with anxiety attacks; it was noted in January 
1999 that the veteran had been to the emergency room three 
times since October 1998 with chest pains unrelated to 
physical problems.

The veteran was hospitalized at a VA hospital in October 
and November 1999 because of problems falling asleep with 
service-related nightmares and flashbacks and suicidal 
ideation.  His condition improved with treatment.  The day 
prior to hospital discharge, the veteran said that he did 
not have any hallucinations, suicidal or homicidal 
ideation.  Although he was having some episodes of 
anxiety, they were not bad.  The discharge diagnosis was 
PTSD with depressive features.  GAF was 50.

VA Progress Notes from November 1999 to April 2000 reveal 
continued psychiatric problems.  The veteran called the 
mental health clinic on December 1, 1999 saying that he 
was having a panic attack and was extremely nervous and 
agitated.  The following day the veteran said that he was 
nervous and anxious most of the time and complained of 
insomnia secondary to service-related nightmares.  In 
February 2000 psychological screening revealed serious 
anxiety and depression with very paranoid thoughts.  The 
diagnosis in March 2000 was chronic PTSD, and GAF was 40.

According to August 2000 and September 2001 letters from 
the veteran's treating psychiatrist at VA, the veteran had 
PTSD and major depression and had been on a host of 
medication trials that had been less than effective.  The 
veteran's condition was considered permanent.

On VA psychiatric examination in March 2001, the diagnosis 
was PTSD with depression.  GAF was 37.

Analysis

As noted above, the veteran is seeking entitlement to an 
increased initial disability rating for his service-
connected PTSD.  To recapitulate the detailed procedural 
history which the Board has set out in the Introduction, 
the veteran filed an initial claim of entitlement to 
service connection for PTSD in May 1992.  Service 
connection was eventually granted and a 50 percent 
disability rating was assigned, effective as of June 15, 
1991, the day following his separation from service.  
See 38 C.F.R. § 3.400(b).  Subsequent rating decisions 
granted a 70 percent disability rating for PTSD effective 
October 28, 1999 and a 100 percent evaluation for PTSD 
effective August 31, 2000.  

Based on the above procedural history, it is clear that 
the veteran's claim is an original claim that was placed 
in appellate status by a NOD expressing disagreement with 
an initial rating award.  As discussed by the Board above, 
in Fenderson, the Court set out the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
In such cases, separate disability evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record 
during the pendency of the appeal.  

The Board's inquiry in this case therefore revolves around 
whether the evidence of record demonstrates level of 
psychiatric symptomatology consistent with the award of 
different disability ratings for periods since the initial 
grant of service connection, January 15, 1991.

Schedular ratings

Since the veteran was assigned a 100 percent evaluation by 
the RO beginning August 31, 2000, the Board will determine 
whether this 100 percent rating should be effective 
earlier than August 31, 2000. 

After a careful review of the evidence, the Board 
concludes from the evidence of record that a 100 percent 
evaluation for PTSD should be effective beginning February 
24, 1998 because of an increase in symptomatology.  
According to the results of the psychological report dated 
February 24, 1998, the veteran was an extremely depressed 
person who had serious problems related to alcohol, 
weight, employment, anxiety/depression, sleep, coping with 
recall, and flashbacks.  His impulse control mechanism was 
considered stressed to the breaking point, possibly 
resulting in personal disaster with potential harm to self 
or others.  PTSD was diagnosed and GAF was 44, which 
involves serious impairment and can include an inability 
to keep a job.  The veteran was hospitalized in October 
and November 1999 for psychiatric symptomatology.  
Although he was noted to have improved with hospital 
treatment, and GAF was 50 at discharge, the treatment 
records following hospital discharge in November 1999 show 
that he was soon complaining of severe psychiatric 
problems, including panic attacks, depression, anxiety, 
insomnia, and nightmares.  Psychological screening in 
February 2000 revealed serious anxiety and depression with 
very paranoid thoughts, and GAF in March 2000 was 40.  
Consequently, the evidence shows that the veteran was 
demonstrably unable to obtain or retain employment as of 
the date of the psychological evaluation on February 24, 
1998.

An evaluation of 100 percent is not warranted for PTSD 
prior to February 24, 1998 under any of the three criteria 
of the rating schedule effective prior to November 7, 
1996, because the evidence does not show that attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the 
community; that the veteran had totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
or that he was demonstrably unable to obtain or retain 
employment.  A 100 percent evaluation is also not 
warranted under the current rating criteria because there 
is a lack of evidence prior to February 24, 1998 of total 
social and occupational impairment due to symptoms such as 
delusions, grossly inappropriate behavior, disorientation, 
or memory loss.  

In fact, the evidence shows that the veteran was working 
until the spring of 1997, and he was not hospitalized for 
his PTSD symptomatology prior to October 1999.  When 
examined in December 1997, the veteran was considered 
cleanly attired; he was fully oriented with no memory 
problem; and his judgment was considered fair.  GAF in 
December 1997 was 50.
  
At this juncture, following the Board's assignment of a 
100 percent disability rating for PTSD back to February 
24, 1998, there is a 50 percent rating assigned back to 
the day after the veteran separated from military service, 
June 15, 1999.  The question now becomes what evaluation 
is warranted prior to February 24, 1998.
For reasons explained immediately below, the Board finds 
that the medical evidence on file warrants a 70 percent 
evaluation beginning December 2, 1997.

As noted above, to warrant an evaluation of 70 percent for 
PTSD there must either be evidence of severe social and 
industrial impairment under the old rating criteria or 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations 
judgment, thinking, or mood, due to symptoms corresponding 
to the 70 percent level under the new rating criteria.  

When evaluated in April 1993, the veteran's GAF score was 
60, which involves moderate impairment.  Although the 
veteran complained during VA examination in June 1996 of 
insomnia, panic attacks involving constant anxiety, and 
nightmares; he said that he had less frequent insomnia and 
nightmares once he began taking Sertraline.  Mental status 
examination in June 1996 did not reveal any significant 
abnormality, and GAF was 70, which involves mild symptoms.  
When examined by VA in June 1997, the veteran complained 
of anxiety but the examiner felt that the veteran did not 
appear during the interview to be anxious.  He was neatly 
groomed, did not have any memory problem, and had clear 
sensorium.  GAF was 60.  Based on the above evidence, the 
Board finds that psychiatric symptomatology from service 
discharge to June 1997 does not correspond to the 
schedular requirements of more than a 50 percent 
evaluation under either the old or new rating criteria, 
with no evidence of obsessional rituals which interfere 
with routine activities, illogical or irrelevant speech, 
impaired impulse control, spatial disorientation, or 
neglect of personal appearance and hygiene.

An increase in psychiatric symptomatology is seen 
beginning on VA psychiatric examination on December 2, 
1997, when the veteran's GAF score was 50, which as noted 
above is indicative of serious impairment.  The veteran 
said that he had been unemployed since spring 1997.  He 
was receiving outpatient treatment and taking Sertraline 
and sleeping pills.  He complained of service-related 
nightmares on an almost nightly basis, of insomnia, of 
nervousness, of a dislike of crowds, and of service-
related flashbacks.  His affect was blunted, and he 
complained of being depressed and having thoughts of 
suicide daily.  During the evaluation, the veteran had 
difficulty responding to questions, had poor eye contact, 
and became emotional one time.  

Based on the above, the Board finds that it was 
ascertainable beginning on VA evaluation on December 2, 
1997 that the veteran's PTSD symptomatology had increased 
to a point that it more nearly approximated the criteria 
equivalent to a 70 percent evaluation under the rating 
criteria in effect prior to November 7, 1996, involving 
severe occupational and social impairment.  Starting June 
15, 1991 and prior to December 2, 1997 the demonstrated 
psychiatric pathology approximated that consistent with 
the assignment of a 50 percent rating.  

Extraschedular consideration

The Board has also considered whether the disability at 
issue should be referred to the Director of the 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2002) prior 
to February 24, 1998.  As noted above, since the RO 
declined to do so in the June 2000 SSOC, this matter must 
be addressed by the Board. 

A review of the evidence does not show an exceptional or 
unusual disability picture warranting an extraschedular 
evaluation.  The veteran was not hospitalized for PTSD 
prior to February 24, 1998.  Additionally, there is no 
evidence of marked interference with employment due to the 
disability prior to February 24, 1998.  There is also no 
evidence of an unusual clinical picture.  As noted above, 
GAF prior to February 1998 was at least 50.  When examined 
in December 1997, the veteran was fully oriented with no 
memory problem; and his judgment was considered fair.  In 
essence, there is no indication in the record that the 
average industrial impairment resulting from PTSD would be 
in excess of that contemplated by the assigned ratings of 
50 percent from June 15, 1991 to December 1, 1997, or of 
70 percent from December 2, 1997 to February 23, 1998.  
Although there is no question that the veteran's PTSD 
impacted his industrial ability, this is contemplated in 
the assigned schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2002); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities 
are impaired.].  Accordingly, an extraschedular evaluation 
is not warranted for the veteran's PTSD.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that under Fenderson, staged ratings are 
appropriate in this case.  Specifically, based on the 
medical and other evidence of record, a 50 percent 
schedular disability rating should be assigned for PTSD 
effective June 15, 1991; a 70 percent rating should be 
assigned effective December 2, 1997; and a 100 percent 
rating should be assigned effective February 24, 1998.  To 
that extent the appeal is allowed.


ORDER

A disability rating of 70 percent is warranted for PTSD 
effective December 2, 1997 and a rating of 100 percent is 
warranted for PTSD effective February 24, 1998, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.


REMAND

As noted in the Introduction, a May 2000 VA rating 
decision granted entitlement to TDIU, effective October 
28, 1999.  A statement from the veteran dated in July 2000 
disagrees with the effective date of the grant of TDIU.

An issue is placed in appellate status by the filing of a 
NOD.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105, a NOD initiates appellate 
review in the VA administrative adjudication process].  A 
NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of 
original jurisdiction and a desire to contest the result.  
The NOD must be in terms which can be reasonable construed 
as disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2001).  The NOD 
must be filed within one year from the date that the RO 
mails notice of the determination.
See 38 C.F.R. § 20.302(a) (2001).

It is clear that the July 2000 statement from the veteran 
to the RO is a timely filed NOD as to the May 2000 
assignment of an effective date of October 28, 1999 for 
TDIU. 

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court 
held that in circumstances where a NOD is filed, but a 
Statement of the Case has not been issued, the Board must 
remand the claim to the RO to direct that a Statement of 
the Case be issued.  Accordingly, in the circumstances 
presented in this case, the RO must issue a Statement of 
the Case.  Under the Court's jurisprudence, the Board is 
obligated to remand this issue so that such may be 
accomplished.  See Godfrey, supra; see also Manlicon v. 
West, 12 Vet. App. 238 (1999).

In light of the above, this case is REMANDED to the RO for 
the following action:

The RO must issue a Statement of the 
Case pertaining to the issue of 
entitlement to a total disability 
rating based on individual 
unemployability due to service-
connected disability.  The veteran and 
his representative should be provided 
with copies of the Statement of the 
Case and advised of the time period in 
which to perfect the appeal.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).    
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

